 


115 HRES 289 EH: Providing for consideration of the joint resolution (H.J. Res. 99) making further continuing appropriations for fiscal year 2017, and for other purposes.
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 289 
In the House of Representatives, U. S.,

April 28, 2017
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 99) making further continuing appropriations for fiscal year 2017, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 99) making further continuing appropriations for fiscal year 2017, and for other purposes. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit.   Karen L. Haas,Clerk. 